 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10
                                                     Cause No. 2:21-cv-391-RSL
11   ROBERT KESSLER,
12                          Plaintiff,
                                                     ORDER OF DISMISSAL WITH
13                        -vs-                       PREJUDICE
14   KIM’S PLAZA LLC and GASPAR
     TELLEZ-LOA., individually,
15
                            Defendants.
16
17         Pursuant to plaintiff’s unopposed motion to voluntarily dismiss, the above-captioned
18
     matter is DISMISSED with prejudice.
19
20
21
           Dated this 2nd day of June, 2021.

22
23
24                                             Robert S. Lasnik
                                               United States District Judge
25
26
27



     ORDER OF DISMISSAL    Page | - 1 -
